UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50021 NuTECH DIGITAL, INC. (Exact name of registrant as specified in its charter) California 95-4642831 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3841 Hayvenhurst Drive, Encino,CA 91436 (Address of principal executive offices) (Zip Code) (818) 994-3831 (Registrant's telephone number including area code) Check whether the issuer (1) filed all documents and reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The registrant had 34,172,494 shares of common stock, no par value, issued and outstanding as of August 14, 2007. Transitional Small Business Disclosure Format (Check one): YES [ ] NO [X] PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NUTECH DIGITAL, INC. CONDENSED BALANCE SHEET JUNE 30, 2007 UNAUDITED ASSETS CURRENT ASSETS Cash in bank $ 13,665 Prepaid expenses, current portion 6,309 TOTAL CURRENT ASSETS 19,974 PROPERTY AND EQUIPMENT, NET OF ACCUMULATED DEPRECIATION 41,113 OTHER ASSETS Prepaid expenses, long-term portion 5,227 TOTAL OTHER ASSETS 5,227 TOTAL ASSETS $ 66,314 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 1,479,387 Accrued liabilities, other 110,170 Demand notes payable, related party 50,000 Notes payable, related party 202,020 Notes payable, other, current portion 814,369 Convertible promissory note 137,566 TOTAL CURRENT LIABILITIES 2,793,512 LONG-TERM LIABILITIES Notes payable, other, long-term portion 21,718 TOTAL LONG-TERM LIABILITIES 21,718 STOCKHOLDERS’ EQUITY Preferred stock Authorized - 50,000,000 shares Issued and outstanding -0- shares - Common stock Authorized 100,000,000 shares, no par value Issued and outstanding – 34,172,494 shares 6,153,539 Accumulated (deficit) (8,902,455 ) TOTAL STOCKHOLDERS’ EQUITY (2,748,916 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 66,314 The accompanying notes are an integral part of these financial statements. 2 NUTECH DIGITAL, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 UNAUDITED Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 SALES, NET $ 105,671 $ 188,020 $ 262,253 $ 722,171 OPERATING EXPENSES COST OF SALES 65,855 170,401 88,350 447,688 SELLING EXPENSES - 17,490 419 49,048 ROYALTY EXPENSES - 65,935 - 165,418 CONSULTING FEES 2,514 4,600 23,229 17,079 SALARIES AND WAGES - 170,931 24,000 442,201 LEGAL EXPENSES 6,579 46,345 18,995 105,845 GENERAL AND ADMINISTRATIVE EXPENSES 53,865 118,628 132,176 346,085 TOTAL EXPENSES 128,813 594,330 287,169 1,573,364 OPERATING (LOSS) (23,142 ) (406,310 ) (24,916 ) (851,193 ) OTHER INCOME (EXPENSE) Interest expense (30,128 ) (8,143 ) (65,804 ) (58,438 ) Cancellation of debt 481,979 - 481,979 - Rental income - 15,451 - 27,451 TOTAL OTHER INCOME (EXPENSE) 451,851 7,308 416,175 (30,987 ) INCOME (LOSS) BEFORE CORPORATION INCOME TAXES 428,709 (399,002 ) 391,259 (882,180 ) CORPORATION INCOME TAXES - NET (LOSS) $ 428,709 $ (399,002 ) $ 391,259 $ (882,180 ) NET INCOME (LOSS) PER COMMON SHARE BASIC AND DILUTED $ 0.01 $ (0.02 ) $ 0.01 $ (0.03 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC AND DILUTED 34,073,046 25,480,831 34,073,046 25,480,831 The accompanying notes are an integral part of these financial statements. 3 NUTECH DIGITAL, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 UNAUDITED 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $391,259 $( 882,180) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation 10,114 33,349 Amortization - 114,323 Provision for doubtful accounts - 13,863 Write-off of accrued officer salaries - 379,270 Issuance of common stock for services, consulting fees and other expenses 24,000 43,820 Cancellation of debt ( 481,979) - Non-cash rent expense 21,000 - Changes in operating assets and liabilities: Accounts receivable - 104,853 Production costs receivable - 56,313 Inventories - 11,258 Production costs - 116,617 Prepaid royalties - 157,450 Prepaid expenses 31,260 15,844 Accounts payable 146,181 150,589 Accrued liabilities ( 89,713) ( 184,138) NET CASH PROVIDED BY OPERATING ACTIVITIES 52,122 131,231 NET CASH (USED) BY INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCINGACTIVITIES Bank overdraft ( 8,277) ( 62,969) Proceeds from demand loan payable, related parties - 13,472 Proceeds from notes payable, related parties - 22,000 Proceeds from notes payable, other - 15,000 Repayment of loan payable, related parties - ( 36,313) Repayment of notes payable, other - ( 11,880) Repayment of notes payable, related parties ( 37,281) ( 66,668) NET CASH (USED) BY FINANCING ACTIVITIES ( 45,558) ( 127,358) NET INCREASE IN CASH 6,564 3,873 CASH BALANCE, AT BEGINNING OF PERIOD 7,101 4,617 CASH BALANCE, AT END OF PERIOD $13,665 $8,490 The accompanying notes are an integral part of these financial statements. 4 NUTECH DIGITAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE SIX MONTHS ENDED JUNE 30, 2 UNAUDITED 2007 2006 SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION CASH PAID DURING THE PERIOD FOR: Interest $ 59,612 $ 58,438 Taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Issuance of common stock for prepaid expenses, services, consulting fees and other expenses $ 24,000 $ 43,820 Non-cash rent expense $ 21,000 $ - Cancellation of debt $ 481,979 $ - The accompanying notes are an integral part of these financial statements. 5 NUTECH DIGITAL, INC. CONDENSED NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 UNAUDITED NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General The interim financial statements of NuTech Digital, Inc. are condensed and do not include some of the information necessary to obtain a complete understanding of the financial data. Management believes that all adjustments necessary for a fair presentation of results have been included in the unaudited financial statements for the interim period presented. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.Accordingly, your attention is directed to footnote disclosures found in December 31, 2006 Annual Report and particularly to Note 1, which includes a summary of significant accounting policies. Nature of Business NuTech Digital, Inc. is engaged in the business of distributing general entertainment products, most of which are made available through digital versatile discs, commonly known as DVDs.Our products include Japanese anime, late night programming, and general entertainment action adventure films.We own approximately 300 exclusive DVD titles and a growing library of high definition music concerts.The Company’s products are principally sold through retail stores, the Internet and distributors.As of June 30, 2007, the Company is no longer producing music concerts. Basis of Presentation – Going Concern The Company’s financial statements have been prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America.These principles contemplate the realization of assets and liquidation of liabilities in the normal course of business. These financial statements are presented on the basis that the Company is a going concern. Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. The following factors raise substantial doubt as to the Company’s ability to continue as a going concern: A. The Company has an accumulated a deficit of $8,902,455 since inception. B. The Company has a working capital deficit of $2,773,538. C. The Company continues to incur operating losses. Management’s plans to eliminate the going concern situation include, but are not limited to: A. Obtain a merger candidate to increase the Company’s revenue and profits. B. The reduction of the Company’s operating expenses. C. Obtain agreements with our debtors to accept reduction in the payables. 6 NUTECH DIGITAL, INC. CONDENSED NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 UNAUDITED NOTE 2COMMON STOCK During the six months ended June 30, 2007, the Company issued the following shares of common stock: On January 10, 2007, 2,000,000 shares of common stock, with an aggregate fair value of $24,000 were issued to an officer of the Company for past services provided. NOTE 3RELATED PARTY TRANSACTION A stockholder provided office space and utilities for the benefit of the Company.The stockholder has agreed not to be reimbursed the $27,000 estimated value and to consider it as capital donated to the Company. NOTE 4CANCELLATION OF DEBT The Company had a cancellation of debt in the amount of $481,979 during the six months ended June 30, 2007.This consisted of accounts payable which have passed the four year statute of limitations to be paid in the state of California of $66,615, a forgiveness of accrued vacation and payroll in the amount of $266,470, and a partial forgiveness of a loan to a shareholder in the amount of $148,894. NOTE 5SUBSEQUENT EVENTS A. On July 20, 2007, the Company entered into a settlement agreement with Richardson & Patel, LLP whereby Richardson & Patel LLP will agree to receive $30,000 in full payment of its convertible notes totaling $137,566 and $180,281 of accounts payable.The $30,000 must be paid no later than 45 days from July 20, 2007. B. Asset Purchase Agreement – The Company has entered into an Agreement, dated as of August 6, 2007 to acquire telco switches, exclusive licenses, intellectual property, trademarks, hardware, software, and firmware, along with billings systems and call management systems valued at approximately $3.7 million from Jump Communications, Inc.Jump Communications, Inc. will be issued Preferred stock which convert into common shares equal to 90% of NuTech’s outstanding shares on a fully diluted basis. Pursuant to the Agreement, NuTech will form: 1. NuTech Acquisition Corp. (“NAC”), which all of NuTech’s assets and liabilities will be transferred.NuTech will own 85% of NAC and Lee Kasper, NuTech’s Chief Executive Officer, will own 15%, in consideration of his accepting employment as Chief Executive Officer of NAC. 2. NAC Operating Company (“NAC OC”) will be formed to offer real-time televideo and data communications over a wide area network (“WAN”) and local area network (“LAN”) in the United States, specifically to the medical services, adult entertainment, job search and employment markets.NAC OC will be owned 100% by NAC. 3. Jump Operating Company (“JOC”) will be formed to exploit all other business opportunities along with the before mentioned assets acquired being transferred to JOC.JOC will be owned 100% by NuTech. 7 NUTECH DIGITAL, INC. CONDENSED NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 UNAUDITED C. On August 8, 2007, the Company entered into an agreement with Queenstone Financial Corporation to reduce their debt to Queenstone in the amount of $350,000 by the issuance of 35,000,000 shares of Common Stock or an equivalent number of Preferred shares. 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-QSB contains forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially. Factors that might cause or contribute to such differences include, but are not limited to, whether we can obtain financing as and when we need it, competitive pressures, changes in technology that may render our products less desirable or obsolete, changes in consumer tastes away from the type of products we offer, changes in the economy that would leave less disposable income to be allocated to entertainment, the loss of any member of our management team and other factors over which we have no control. When used in this report, the words "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," and similar expressions are generally intended to identify forward-looking statements. You should not place undue reliance on these forward-looking statements, which reflect our opinions only as of the date of this Quarterly Report. We undertake no obligation to publicly release any revisions to the forward-looking statements after the date of this document. You should carefully review the documents we file from time to time with the Securities and Exchange Commission. Throughout this Quarterly Report, the terms, the "Company," "NuTech," "we," "us" and words of similar meaning refer to NuTech Digital, Inc. Management's discussion and analysis of results of operations and financial condition are based upon our financial statements. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America. These principles require management to make certain estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. These interim financial statements are condensed and do not include some of the information necessary to obtain a complete understanding of the financial data. Management believes that all adjustments necessary for a fair presentation of results have been included in the unaudited financial statements for the interim periods presented. Operating results for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. Accordingly, your attention is directed to footnote disclosures found in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, and particularly to Note 1, which includes a summary of significant accounting policies. BUSINESS HISTORY We are currently engaged in the business of licensing and selling and distributing general entertainment products, most of which are made available through digital versatile discs, commonly known as DVDs. Our products include popular music concerts, Japanese anime, late night programming and general entertainment action adventure films. We hold and sell a film library of over 600 titles.All of our DVD products are sold through retail stores, the Internet, and wholesale distributors. We also license the broadcast rights to the music concerts we produce and film. In January 2005 we implemented a digital rights management technology ("DRM") affording us the ability to offer our products on demand over the Internet. Our digital rights management technology allows our products to be accessed via secure downloads to a personal computer. We build around the importance of DRM and the live music concerts produced in Hi-Definition. Currently, this technology is applied to third parties with our license content through licensing and affiliate websites or unaffiliated partnering websites. 9 Once we encrypt the content title, it cannot be viewed without a playback license, which triggers the revenues, thus enabling NuTech to share its library with a less technically oriented website organization. We are continuing to develop our software to integrate with any website on the Internet. We have been focusing on the biggest names in the technology field to partner with for our content. We believe that this is the only on ramp to the future delivering methods of high definition on demand video and music concerts. Our acquisition of general entertainment films is typically done through the payment of advance royalties in exchange for a license that usually lasts between five years and 10 years. The licenses for certain of our hentai products permitted us to recover from the licensor all reasonable and necessary costs paid by us to exploit the license. The production and filming of popular music concerts is extremely cash intensive. Production costs, such as fees or costs for the artist, venue, musicians, sound and cameramen, make-up, wardrobe, insurance and releases, are paid either prior to or immediately following the performance. To date, we have paid these costs or, in some instances, we have partnered with unrelated third parties who assist us with the payment of these costs in exchange for a share of the royalties. After the performance, we must spend additional funds to have the master prepared and ultimately approved by the artist, which may take several months. For example, while we filmed our first concert in April 2004, the release of our first concert DVD did not occur until November 2004. Depending on our agreement with the artist, we may obtain all the rights to the production, in which case we can exploit it in any medium, or we may obtain only restricted rights, such as the right to broadcast the concert only outside the United States. Generally, our agreements require us to split the royalty from sales of the concert DVD and, if we received them, broadcast rights, with the artist after we recoup our production expenses, although the terms of these agreements vary. There is no guarantee that any concert we film will result in a DVD that will sell enough copies to make filming the concert profitable. In May 2006, we entered into several Broadcasting Agreements with HDNet, LLC ("HDNet") in connection with the broadcasting of live high definition concerts which we filmed and produced (the "Broadcasting Agreements"). The Broadcasting Agreements provide that we are to be paid a fee of $28,571 for each program broadcast by HDNet, which fee provides HDNet the right to re-broadcast the program for up to thirty (30) days per year, and up to three (3) times each day. The Broadcasting Agreements have a term of three (3) years, commencing on the initial broadcast of each program, and provide for HDNet to have the right of first refusal to broadcast the high definition version of the programs for six (6) months following the termination of the Broadcasting Agreements. In July 2006, we entered into a Video Licensing Agreement (the "Licensing Agreement") with MusicGiants, Inc. ("MusicGiants"), pursuant to which we agreed to provide certain video content to MusicGiants for downloading through MusicGiants’ Internet website. Pursuant to the Licensing Agreement, MusicGiants was appointed as a non-exclusive reseller of the video content. We reserved the right to terminate MusicGiants' use of any of the video content by providing MusicGiants two days prior written notice. The Licensing Agreement provided for MusicGiants to pay us $1.49 for each individual track and $9.99 for each complete DVD downloaded from MusicGiants’ website (www.MusicGiants.com), which we have licensed to MusicGiants, payable to us within ten days of each calendar month in arrears. The term of the Licensing Agreement is three (3) years, and shall automatically renew for additional years unless previously terminated by either party. The Licensing Agreement can be terminated by either party if any provision of the Licensing Agreement is breached and not cured after thirty (30) days written notice, and/or by us if MusicGiants fails to pay us any monthly payment after 10 days written notice of such failure. In August 2006, we entered into five (5) separate consulting agreements with five (5) consultants to provide us consulting services in connection with potential strategic alliances, business development activities, business expansion, marketing opportunities, and partnering opportunities, which services the consultants agreed would not be in connection with fund raising activities, and issued those consultants an aggregate of 5,000,000 shares of our Form S-8 registered common stock. 10 On or about December 20, 2006, we entered into a “Licensing Agreement Regarding DVD Distribution” with VCX, Ltd., Inc. (“VCX” and the “License Agreement”). Pursuant to the License Agreement, we granted VCX an exclusive license to distribute and sell certain DVD’s which we have and will produce in North America, at the rate of $1.50 per DVD. On January 10, 2007, we issued 2,000,000 shares of common stock to our Chief Executive Officer and Director, Lee Kasper in consideration for payroll accrued in 2006 and the fact that Mr. Kasper has not demanded repayment of any of his outstanding loans to the Company (described in greater detail below under “Liquidity and Capital Resources”). On or about January 15, 2007, we entered into a Joint Venture agreement with Coalition Media Group (“Coalition” and the “Joint Venture Agreement”), which Joint Venture Agreement contemplated the parties entering into a definitive agreement subsequent to the date of the Joint Venture Agreement.The Joint Venture Agreement was subsequently cancelled by the parties. On or about February 6, 2007, we entered into a license agreement with iN Demand, L.L.C. (“iN Demand”), whereby we agreed to provide iN Demand certain broadcast rights to three (3) of our live concert productions, including exclusive rights to exhibit the standard definition recording of such programs and non-exclusive rights to distribute the high definition recordings of those three (3) programs. The license agreement is for a term of two (2) years and gives iN Demand the right to broadcast the programs an unlimited number of times. The license fee payable to us pursuant to the license agreement for pay-per-view broadcasts is equal to 25% of the gross receipts iN Demand receives from such broadcasts and/or 25% of the suggested retail price of each program, as defined in the agreement, whichever is greater. The license fee payable to us for non-pay-per-view broadcasts, which shall be “on demand” broadcasts, is equal to $0.05 time the number of hours such program is broadcast, rounded up to the nearest quarter hour times the number of subscribers to that package during the first month of exhibition. Pursuant to the license agreement, we agreed to maintain $1,000,000 of insurance on each program per single occurrence and $3,000,000 of insurance for all claims in aggregate in connection with each program. Recent Events: On or around August 2, 2007, we entered into a series ofagreements with Jump Communications, Inc. (“Jump” and the “Agreements”) pursuant to which the Company agreed to purchase certain telco switches, certain technology licenses for hardware, software and firmware (the “Jump Technology”), and various other assets from Jump in consideration for 90% of the issued and outstanding shares of the Company and to create a new corporate structure to exploit and market our existing businesses as well asnew businesses enabled by the Company’s acquired assets and technology licenses. We believe that these new businesses will enable the Company to deliver to the home or business the ability to have two-way videophone sessions with broadcast quality, an unlimited number of entertainment channels, voice over IP and access to the public Internet in a single integrated service offering. We currently anticipate issuing Jump convertible shares of Preferred Stock which will convert into a number of common shares that will result in Jump owning 90% of our outstanding shares on a fully diluted basis as of the closing of the NuTech Asset Purchase Agreement (defined below). Asset Purchase Agreement and License Agreement with NuTech and the formation of Jump Operating Company The Company and Jump entered into an Asset Purchase Agreement on or about August 2, 2007 (the “NuTech Asset Purchase Agreement”), pursuant to which the Company agreed to purchase certain telco switches (the “Switches”), certain technology licenses for hardware software and firmware, and various other assets from Jump in consideration for 90% of the issued and outstanding shares of the Company as ofthe closing date.In connection with the NuTech Asset Purchase Agreement, we anticipate that two of our current Directors will resign and our Board of Directors moving forward will consist of three Directors, two appointed by Jump and that Lee Kasper, our current Chief Executive Officer and Director will serve as the third Director. 11 In connection with the NuTech Asset Purchase Agreement, the Company and Jump entered into a License Agreement (the “Nutech License Agreement”), whereby Jump provided the Company an exclusive non-terminable license to use the Jump Technology in the United States, in all markets other than the NAC Markets (as described below).It is anticipated by the parties that the NuTech License Agreement may need to be amended and/or revised in the future to account for the fact that NAC had not been formed as of the date of the parties entry into the NuTech License Agreement. While the NuTech License Agreement and the NuTech Asset Purchase Agreementprovide for the closings to occur at a later time, the parties have since taken the position that the agreements are final, and as such cannot be cancelled or rescinded. Additionally, pursuant to the NuTech Asset Purchase Agreement, the Company agreed to form Jump Operating Company, a Nevada corporation (“JOC”) as a wholly-owned subsidiary of the Company. Following consummation of the NuTech Asset Purchase Agreement and the NuTech License Agreement, the Company would transfer all of the assets and licenses received in connection with such agreements to JOC. 12 Asset Purchase Agreement and License Agreement with NAC and the formation of the NAC Operating Company As part of the same series of agreements, the Company agreed to form a Nevada corporation, NuTech Acquisition Corp. (“NAC”), which would be 85% owned by Jump and 15% owned by Lee Kasper, our Chief Executive Officer, provided that he accept the position of Chief Executive Officer of NAC. The Company agreed to transfer to NAC all of its current assets and liabilities (other than those assets received in connection with the NAC Asset Purchase Agreement and NAC License Agreement). NAC entered into an Asset Purchase Agreement on or about August 2, 2007 (the “NAC Asset Purchase Agreement”), with Jump, pursuant to which NAC agreed to purchase one telco switch from Jump in consideration for 85% of NAC’s common stock, which transaction is required to close by August 30, 2007. NAC also entered into a License Agreement with Jump (the “NAC License Agreement”), pursuant to which Jump provided NAC an exclusive non-terminable license to use the Jump Technology in the markets ofmedical services, entertainment, and job search and employment (the “NAC Markets”).It is anticipated that the NAC Asset Purchase Agreement, the NAC License Agreement, and related agreements may need to be amended and/or revised in the future to account for the fact that NAC has not as yet been formed. The NAC Asset Purchase Agreement and the NAC License Agreement may be cancelled by the mutual consent of NAC and Jump at any time, by either party if there has been a material breach of the Agreement by the other party, if NAC enters into bankruptcy or seeks to wind up its business operations prior to the closing of the NAC Asset Purchase Agreement or by either party if an event constituting a Material Adverse Effect has occurred.It is anticipated by the parties that the NAC License Agreement may need to be amended and/or revised in the future to account for the fact that NAC had not been formed as of the date of the parties’ entry into the NAC License Agreement. Finally, the parties agreed to form a separate company named NAC Operating Company (“NAC OC”), under the laws of the State of Nevadaand that following the consummation of the NAC Asset Purchase Agreement and the NAC License Agreement (as defined above), that NAC would transfer all of the assets received in connection with such agreements to NAC OC.NAC OC will be a wholly-owned subsidiary of NAC. It is currently anticipated that moving forward, we and Jump will take actions such that Jump will own or have the right to own 90% of our outstanding common stock, and will therefore become our majority shareholder.It is also contemplated that there will be changes in our Board of Directors and our business focus will shift to that of Jump, of which there can be no assurance.We plan to file a Report on Form 8-K filing in the future, once the preferred stock is designated, there has been a change in control, and/or when our business focus shifts to that of Jump, to update investors regarding the current share structure of the Company, any changes in officers or Directors, and the business operations of Jump.As a result of these changes, the description of our business history, business focus and material agreements will likely change, but such information was current as of June 30, 2007, and as of the date of this filing. On August 8, 2007, the Company entered into an agreement with Queenstone Financial Corporation (“Queenstone”) to convert $350,000 of the debt that we owe to Queenstone into 35,000,000 shares of common stock or an equivalent number of preferred stock shares, which debt conversion Queenstone has agreed to, but which shares have not been issued to date, and have therefore not been included in the issued and outstanding shares disclosed throughout this Form 10-QSB. 13 Critical Accounting Policies and Estimates In consultation with our Board of Directors, we have identified various accounting principles that we believe are key to an understanding of our financial statements.These important accounting policies require management’s subjective judgments. Revenue Recognition..As of July 1 2006, management decided to record income on the cash basis due to the fact that we can not make reliable estimates of revenue and projected cash flow can not be determined.Prior to July 1, 2006, the Company’s sales were recorded when its products were shipped, net of an estimate of returns. Inventory, Completed Masters, Production Costs.Effective July 1, 2006, the Company expenses all inventory, completed masters and production costs due to the fact that reliable estimates of revenue and projected cash flow can not be determined. Accounting Estimates.Management uses estimates and assumptions in preparing financial statements in accordance with accounting principles generally accepted in the United States of America.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Each quarter, management compares current and historical product sales to potential customer orders and reviews the economic conditions of the industry.However, these judgments require significant estimates from management and actual results could vary from the estimates that were used.Each quarter, management reviews the estimated future revenue to be received in order to determine the fair value of its assets and potential asset impairment. Income Taxes.We account for income taxes in accordance with Statement of Financial Accounting Standards No. 109 (SFAS 109), which is an asset and liability method of accounting that requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of accounting.In assessing whether deferred tax assets will be realized, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible.Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies in making this assessment. Common Stock Issued for Non-Cash Transactions.It is our policy to value stock issued for non-cash transactions, such as services, at the fair market value of the goods or services received or the consideration granted, whichever is more readily determinable, at the date the transaction is negotiated. Stock based Compensation.Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payment: An Amendment of FASB Statements No. 123 and 95” using the modified prospective method. Under this method, compensation cost is recognized on or after the effective date for the portion of outstanding awards, for which the requisite service has not yet been rendered, based on the grant date fair value of those awards. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options which have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because the Company’s stock options and warrants have characteristics different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such stock options. 14 Results of Operations for the Three Months Ended June 30, 2007, Compared to the Three Months ended June 30, 2006 Comparison of Year End Periods.Summarized in the table below is statement of operations data comparing the three months ended June 30, 2007 with the three months ended June 30, 2006: Three Months Ended Increase/(Decrease) June 30, 2007 June 30, 2006 Sales (net of refunds) General Products and Licensing $ (43,905 ) $ 99,777 $ (143,682 ) Live Concert Products and Licensing 149,576 88,243 61,333 Total Sales 105,671 188,020 (82,349 ) Operating Expenses 128,813 594,330 (465,517 ) Operating (Loss) (23,142 ) (406,310 ) (383,168 ) Interest Expense (30,128 ) (8,143 ) 21,985 Cancellation of debt 481,979 - 481,979 Rental Income - 15,451 (15,451 ) Income (Loss) before Corporation Income Taxes 428,709 (399,002 ) 827,711 Corporation Income Tax - - - Net Income (Loss) $ 428,709 $ (399,002 ) $ 827,711 Net Income (Loss) Per Share Basic and Diluted $ 0.01 $ (0.02 ) $ 0.03 Sales Our sales for the three months ended June 30, 2007 were $105,671, as compared to sales of $188,020 for the three months ended June 30, 2006, an $82,349 or 44% decrease from the prior period.This decrease for the three months ended June 30, 2007 is primarily attributable to the reduction in demand for the products that we sell, as well as a lack of funds for marketing, which was offset by a $61,333 increase in live concert products and licensing.In addition, during the three months ended June 30, 2007, there were refunds on previous items sold, causing our sales to be negative $43,905 for the three months ended June 30, 2007, compared to positive sales, due to a smaller number of refunds during the three months ended June 30, 2006. Cost of sales Our cost of sales for the three months ended June 30, 2007 were $65,855 or 62% of sales, as compared to $170,401 or 91% of sales for the three months ended June 30, 2006.This decrease in cost of sales is directly attributable to the decrease in sales above.The decrease in cost of sales as a percentage of sales of the three months ended June 30, 2007, compared to the three months ended June 30, 2006, was due to inventory in storage which was sold off, and therefore had a minimal cost of sales. Royalty, Selling, Consulting, Salaries and Wages, Legal, and General and Administrative Expenses Summarized in the table below are royalty, selling, consulting, salaries and wages, legal, and general and administrative expenses comparing the three months ended June 30, 2007 with the three months ended June 30, 2006: 15 Three Months Ended Increase/(Decrease) June 30,2007 June 30, 2006 Royalty Expenses $ - $ 65,935 $ (65,935 ) Selling Expenses Credit Card Fees $ - $ 2,809 $ (2,809 ) Salaries, Wages and Payroll Taxes - 10,631 (10,631 ) Other Selling Expenses - 4,050 (4,050 ) $ - $ 17,490 $ (17,490 ) Consulting Expenses $ 2,514 $ 4,600 $ (2,086 ) Salaries and Wages $ - $ 170,931 $ (170,931 ) Legal Expenses $ 6,579 $ 46,345 $ (39,766 ) General and Administrative Expenses Bad Debts $ 549 $ (9,391 ) $ 9,940 Automobile Expenses - 389 (389 ) Travel Expenses - 34 (34 ) Internet and Web Development 3,820 1,141 2,679 Telephone and Utility Expense 12,389 9,058 3,331 Accounting Fees 10,518 13,638 (3,120 ) Rent 10,724 29,978 (19,254 ) Insurance 2,758 35,355 (32,597 ) Depreciation 5,838 18,163 (12,325 ) Other General and Administrative Expenses 7,269 20,263 (12,994 ) $ 53,865 $ 118,628 $ (64,763 ) Our royalty expenses decreased by $65,935 during the three months ended June 30, 2007 to $0 as compared to $65,935 for the three months ended June 30, 2006.This decrease was directly related to the decrease in sales and a change in our method of accounting to expense all costs when incurred. Our selling expenses decreased $17,490 or 100% during the three months ended June 30, 2007 to $0 as compared to $17,490 for the three months ended June 30, 2006.This decrease was the result of eliminating our sales force prior to the three months ended June 30, 2007, which in turn, resulted in selling expenses, as well as the fact that we had limited sales for the three months ended June 30, 2007, compared to the prior period. The decrease in salaries and wages of $170,931 to $0 for the three months ended June 30, 2007, as compared to $170,931 for the three months ended June 30, 2006 was the result of the elimination of our sales force. Our legal expenses decreased by $39,766, or 86% to $6,579 for the three months ended June 30, 2007 as compared to $46,345 for the three months ended June 30, 2006 due to a cut back in spending resulting from the decrease in sales. The overall decrease of $64,763 or 55% in our general and administrative expenses to $53,865 for the three months ended June 30, 2007, from $118,628 for the three months ended June 30, 2006 was attributable to a cut back in all spending due to the lack of sales, and an uncertainty of sales in future periods during the three months ended June 30, 2007, compared to the prior year’s period. Overall, the reduction in expenses was mainly due to the lack of available working capital. 16 Interest Expense We had interest expense of $30,128 for the three months ended June 30, 2007, compared to interest expense of $8,143 for the three months ended June 30, 2006, an increase in interest expense of $21,985 or 270% from the prior period, which increase was mainly due to the majority of our payments on the Small Business Loan (described below) being applied towards interest, because we had been late in making such monthly payments. Cancellation of debt During the three months ended June 30, 2007, we had a cancellation of debt in the amount of $481,979, compared to no cancellation of debt during the three months ended June 30, 2006.The $481,979 of cancellation of debt consisted of accounts payable which had passed the four year statue of limitations for debt to be paid in the state of California of $66,615, a forgiveness of accrued vacation and payroll in the amount of $266,470, which amount was owed to our Chief Executive Officer, Lee Kasper, and a partial forgiveness of a loan to a shareholder in the amount of $148,894. Net Income (Loss) We had net income of $428,709 for the three months ended June 30, 2007 compared to a net loss of $399,002 for the three months ended June 30, 2006, an increase in net income of 827,771 or 207% from the prior period.The increase in net income was primarily due to the decrease in expenses described above, as well as the $481,979 of cancellation of debt, as described above. Results of Operations for the Six Months Ended June 30, 2007, Compared to the Six Months ended June 30, 2006 Comparison of Year End Periods.Summarized in the table below is statement of operations data comparing the six months ended June 30, 2007 with the six months ended June 30, 2006: Six Months Ended Increase/(Decrease) June 30, 2007 June 30, 2006 Sales General Products and Licensing $ 112,677 $ 455,463 $ (342,786 ) Live Concert Products and Licensing 149,576 266,708 (117,132 ) Total Sales 262,253 722,171 (459,918 ) Operating Expenses 287,169 1,573,364 (1,286,195 ) Operating (Loss) (24,916 ) (851,193 ) (826,277 ) Interest Expense (65,804 ) (58,438 ) 7,366 Cancellation of Debt 481,979 - 481,979 Rental Income - 27,451 (27,451 ) Income (Loss) before Corporation Income Taxes 391,259 (882,180 ) 1,273,439 Corporation Income Tax - - - Net Income (Loss) $ 391,259 $ (882,180 ) $ 1,273,439 Net Income (Loss) Per Share Basic and Diluted $ 0.01 $ (0.03 ) $ 0.04 Sales Our sales for the six months ended June 30, 2007 were $262,253; as compared to sales of $722,171 for the six months ended June 30, 2006, a $459,918 or 64% decrease from the prior period.This decrease is primarily attributable to the reduction in demand for the products that we sell, a lack of funds for marketing, a $117,132 decrease in live concert products and licensing, as well as the change to recording our revenue on a cash basis for the six months ended June 30, 2007, compared to the six months ended June 30, 2006. 17 Cost of Sales Our cost of sales for the six months ended June 30, 2007 were $88,350 or 34% of sales, as compared to $447,688 or 62% of sales for the six months ended June 30, 2006.The decrease in cost of sales for the six months ended June 30, 2007, compared to the six months ended June 30, 2006, was directly attributable to the decrease in sales, as described above. Royalty, Selling, Consulting, Salaries and Wages, Legal, and General and Administrative Expenses Summarized in the table below are royalty, selling, consulting and general and administrative expenses comparing the six months ended June 30, 2007 with the six months ended June 30, 2006: Six Months Ended Increase/(Decrease) June 30,2007 June 30, 2006 Royalty Expenses $ - $ 165,418 $ (165,418 ) Selling Expenses Credit Card Fees $ 419 $ 5,922 $ (5,503 ) Salaries, Wages and Payroll Taxes - 25,635 (25,635 ) Other Selling Expenses - 17,491 (17,491 ) $ 419 $ 49,048 $ (48,629 ) Consulting Expenses $ 23,229 $ 17,079 $ 6,150 Salaries and Wages $ 24,000 $ 442,201 $ (418,201 ) Legal Expenses $ 18,995 $ 105,845 $ (86,850 ) General and Administrative Expenses Bad Debts $ 549 $ 13,872 $ (13,323 ) Loan Fee - 9,796 (9,796 ) Automobile Expenses 1,100 5,548 (4,448 ) Travel Expenses - 1,561 (1,561 ) Internet and Web Development 6,977 6,532 445 Telephone and Utility Expense 18,069 20,823 (2,754 ) Accounting Fees 38,208 65,063 (26,855 ) Rent 22,298 59,169 (36,871 ) Insurance 18,153 60,413 (42,260 ) Depreciation 10,114 36,241 (26,127 ) Other General and Administrative Expenses 16,708 67,067 (50,359 ) $ 132,176 $ 346,085 $ (213,909 ) Our royalty expenses decreased by $165,418 for the six months ended June 30, 2007 to $0 as compared to $165,418 for the six months ended June 30, 2006.This decrease was directly related to the decrease in sales and a change in our method of accounting to expense all costs when incurred. Our selling expenses decreased $48,629 or 99% for the six months ended June 30, 2007 to $419 as compared to $49,048 for the six months ended June 30, 2006.This decrease was the result of the elimination our sales force prior to the six months ended June 30, 2007, which in turn, resulted in lower selling expenses for the six months ended June 30, 2007, compared to the prior period, as well as the decrease in sales from the prior period. 18 Salaries and wages expense decreased by $418,201, or 95%, for the six months ended June 30, 2007 to $24,000, as compared to $442,201 for the six months ended June 30, 2006.This decrease was the result of the elimination of our sales force prior to the six months ended June 30, 2007, and a reduction of officer salaries for the six months ended June 30, 2007, compared to the prior period.The only salaries paid during the six months ended June 30, 2007 were paid by way of stock issued for salaries. The overall decrease of $213,909 or 62% in general and administrative expenses to $132,176 for the six months ended June 30, 2007 from $346,085 for the six months ended June 30, 2006 was attributable to a cut back in all spending due to the lack of sales, and an uncertainty of sales in future periods. Overall, the reduction in expenses is due to the lack of available working capital. Interest Expense We had interest expense of $65,804 for the six months ended June 30, 2007, compared to interest expense of $58,438 for the six months ended June 30, 2006, an increase in interest expense of $7,366 or 12.6% from the prior period, which increase was mainly due to the majority of our payments on the Small Business Loan (described below) being applied towards interest, because we were late in making such monthly payments. Cancellation of debt During the six months ended June 30, 2007, we had a cancellation of debt in the amount of $481,979.This consisted of accounts payable which were passed the four year statue of limitations, during which such accounts payable are required to be paid in the state of California of $66,615, a forgiveness of accrued vacation and payroll in the amount of $266,470, which amount was owed to our Chief Executive Officer, Lee Kasper, and a partial forgiveness of a loan to a shareholder in the amount of $148,894. Net Income (Loss) We had net income of $391,259 during the six months ended June 30, 2007, compared to a net loss of $882,180 during the six months ended June 30, 2006.This is primarily due to the decrease in expenses described above, as well as the $481,979 of cancellation of debts as described above. Liquidity and Capital Resources To date, we have financed our operations with cash from our operating activities, a Small Business Administration loan, a loan from Ritek Corporation which has been written off as of December 31, 2005, various loans from individuals, cash raised through the sale of our securities or the exercise of options or warrants, and the issuance of our securities to various consultants in consideration for services rendered or to other creditors in satisfaction of our indebtedness to them. In July 2000, we received a $900,000 Small Business Administration loan with Comerica Bank participation. The interest rate per annum is 2% over prime, and the loan is scheduled to be paid over an 18 year period. The balance of this loan as of June 30, 2007 was approximately $673,188. As of June 30, 2007, we were approximately three months in default of payments due under the Small Business Administration loan. From time to time we borrow funds from Mr. Lee Kasper, our Chief Executive Officer, President, director and significant shareholder. These loans accrue interest at the rate of 10% per annum and are due on demand. At June 30, 2007, we owed Mr. Kasper $50,000, from these borrowings. On August 1, 2005 we received from Mr. Kasper a loan in the amount of $350,000. The interest rate on the loan is 8% per annum, and the loan is scheduled to be repaid over a 36 month period. We used these funds to produce live music concerts. The balance of this loan as of June 30, 2007 was approximately $233,734, and as of June 30, 2007, we were approximately 12 months delinquent in making payments to Mr. Kasper pursuant to the loan. 19 On July 27, 2005 we borrowed $100,000 from Noel Gimbel, an unrelated individual. The interest rate on the loan is 10% per annum and the loan was due in full on November 30, 2006, but has since been verbally extended until December 31, 2007. We used these funds to produce live music concerts. The balance of the Gimbel loan as of March 31, 2007 was approximately $99,005. In March 2006, Kickarock Productions, Inc. ("Kickarock") loaned us $15,000, pursuant to a Promissory Note, which note bears interest at the rate of 7% per annum, which amount has not been paid to date. The loan is guaranteed by our Chief Executive Officer, Lee Kasper. In August 2006, we received from Kickarock Productions, Inc a loan in the amount of $22,175. The interest rate on the loan is 7% per annum. No amount has been paid under this loan to date. Subsequent to August 2006, Kickarock loaned us an additional $5,000, which funds we used to pay our independent auditors. Sources And Uses Of Cash Summarized in the table below is information derived from our statements of cash flow comparing the six months ended June 30, 2007 with the six months ended June 30, 2006: Six Months Ended June 30, 2007 June 30, 2006 Net Cash Provided (Used) By Operating Activities $ 52,122 $ 131,231 Investing Activities - - Financing Activities (45,558 ) (127,358 ) Net Increase (Decrease) in Cash $ 6,564 $ 3,873 Operating Activities During the six months ended June 30, 2007, our net income was $391,259.This included non-cash items of depreciation in the amount of $10,114, the issuance of common stock for services, consulting fees and other expenses of $24,000, which included 2,000,000 shares of common stock issued to Lee Kasper in consideration for past services rendered, cancellation of debt of $481,979 and non-cash rent expense of $21,000.Cash was provided from operations by the decrease of prepaid expenses of $31,260 and the increase in accounts payable of $146,181.This is offset by cash used from operations due to the decrease in accrued liabilities of $89,713. During the six months ended June 30, 2006, our net loss was $882,180.This included non-cash items of depreciation in the amount of $33,349, amortization in the amount of $114,323, a provision for doubtful accounts of $13,863, a write off of accrued salaries of $379,290, which salaries were mainly owed to our Chief Executive Officer, Lee Kasper, and payment of consulting fees and expenses with common stock in the amount of $43,820.Cash was provided from operations by the decrease of accounts receivable of $104,853, the decrease in production costs receivable of $56,313, the decrease of inventories of $11,258, the decrease of production costs of $116,617, the decrease of prepaid royalties of $157,450, the decrease of prepaid expenses of $15,844, and an increase accounts payable of $150,589. We used the cash provided from operations to fund a decrease in accrued liabilities of ($184,138) Investing Activities There were no acquisitions of property and equipment for the six months ended June 30, 2007 and 2006. 20 Financing Activities Financing activities for the six months ended June 30, 2007 used net cash of $45,558.We repaid a bank overdraft in the amount of $8,277, and we repaid notes payable to related parties in the amount of $37,281. Financing activities for the six months ended June 30, 2006 used net cash of $127,358.We repaid a bank overdraft in the amount of $62,969 and made principal payments on our loan payable-related parties, notes payable-other, and notes payable-related party in the amounts of $36,313, $11,880, and $66,668, respectively.We received $13,472 and $22,000 in proceeds from our demand notes payable and notes payable to related parties, and $15,000 in notes payable to an unrelated party. Commitments For Capital Expenditures At June 30, 2007, we had no commitments for capital expenditures. Going Concern The financial statements included in this report are presented on the basis that the Company is a “going concern.”Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time.Our auditors have indicated that the following factors raise substantial doubt as to our ability to continue as a going concern: · we have an accumulated a deficit of $8,902,455 since inception; · we have a working capital deficit of $2,773,538; and · we continue to incur operating losses. We believe that the following will help to eliminate this qualification: · we are trying to obtain a merger candidate to increase our revenue and profits; · we reduced our operating expenses; and · we are working out agreements with our debtors to accept reduction in the payables. Past Due Accounts Payable Approximately $740,000 of accounts payable are over 90 days old and could hamper our acquisition of inventory in future periods. Off-Balance Sheet Arrangements There are no guarantees, commitments, lease and debt agreements or other agreements that could trigger an adverse change in our credit rating, earnings, cash flows or stock price, including requirements to perform under standby agreements. Capital Requirements And Available Capital Resources Our capital requirements, particularly as they relate to the production of popular music concerts, have been and will continue to be significant.Our primary use of cash consists of licensing and royalty costs ranging from 20% to 30%, production of live music concerts and general operating costs.Our future cash requirements and the adequacy of available funds will depend on many factors, including the pace at which we expand our production of popular music concerts, our ability to negotiate favorable production agreements with the artists whose concerts we film, whether our popular music concerts generate significant revenues, and the general state of the economy, which impacts the amount of money that may be spent for entertainment. 21 On July 20, 2007, the Company entered into a settlement agreement with Richardson &
